Citation Nr: 1710723	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss prior to December 17, 2012 and in excess of 40 percent from December 17, 2012.

2. Entitlement to an initial compensable rating for hallux valgus of the right great toe.


REPRESENTATION

The Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1962 to August 1966.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.

In May 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

The Veteran submitted additional medical evidence in May 2016, but concurrently submitted a waiver of RO consideration for that evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to December 17, 2012,the Veteran's service connected bilateral hearing loss was manifested by no more than level III in his right ear and no more than level III in his left ear.  

2. From December 17, 2012 to April 24, 2016, the Veteran's service connected bilateral hearing loss was manifested by no more than level VIII in his right ear and level VII in his left ear.

3. From April 25, 2016, the Veteran's service connected bilateral hearing loss was manifested by no more than level VIII in his right ear and level VIII in his left ear.

4. As a result of pain, pain on motion, and functional limitation, the Veteran's service-connected hallux valgus of the right great toe most nearly approximates severe symptoms analogous to amputation.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss prior to December 17, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.7, 4.85, 4.85, Diagnostic Code 6100, 4.86 (2016).

2. The criteria for an initial rating greater than 40 percent rating for bilateral hearing loss from December 17, 2012 to April 24, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.7, 4.85, 4.85, Diagnostic Code 6100, 4.86.

3. The criteria for an initial 50 percent rating, but no more, for bilateral hearing loss from April 25, 2016 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.7, 4.85, 4.85, Diagnostic Code 6100, 4.86.

4. The criteria for an initial 10 percent rating, but no more, for hallux valgus of the right great toe have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5280.




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See September 2010 and December 2010 VCAA correspondence; May 2016 Travel Board hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the evidence.  The Veteran did provide additional medical evidence in conjunction with the hearing, but submitted a waiver of consideration by the RO.  The Board agreed to leave the record open to allow the Veteran to obtain additional records or opinions from his podiatrist, but the agreed time has more than passed.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.  


The Veteran underwent VA examinations to evaluate his bilateral hearing loss and hallux valgus on January 2011 and December 2012.  The VA examiners reviewed the claims file, examined the Veteran, considered his complaints, and provided conclusions supported by rationales.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At his personal hearing, the Veteran indicated that his hearing loss had worsened since his December 2012.  There is no need to Remand for a new examination, however.  The Veteran provided a copy of an April 2016 private audiology examination that contains sufficient evidence to determine the present state of his hearing loss disability.  

The Board also acknowledges that the Veteran's last foot examination is over four years old.  The "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). In this regards, there is no such medical or lay evidence alleging that the Veteran's service-connected toe disability has worsened since his December 2012 VA examination.  The Veteran essentially testified that he receives periodic treatment for his toe disability, and that the doctors make the same recommendations on treatment.

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Increased Ratings

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the records and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Hearing Loss

VA rating criteria for evaluating hearing loss disabilities provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests.  38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  Average puretone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  

A VA audiologist, in addition to evaluating puretone and speech recognition scores, must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Even if an audiologist's description of the functional effects is somehow defective, however, the Veteran bears the burden of demonstrating any prejudice caused by such deficiency.  Id. at 455-56.  




On VA audiology examination dated January 2011, puretone threshold testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
80
95
100
LEFT
30
35
70
80
95

The puretone threshold average was 78.75 dB for the right ear and 70 dB for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 88 percent in the left ear.  The Veteran reported that he had hearing loss since active service, and the examiner noted that the Veteran's functional impairment consisted of difficulty hearing when not wearing hearing aids.  

The January 2011 VA audiological examination did not show an exceptional pattern of hearing loss in either ear as defined in 38 C.F.R. § 4.86(a), i.e. a loss of at least 55 dB at each of the 1000, 2000, 3000, and 4000 Hz frequencies.  Applying the pertinent rating criteria to the January 2011 findings, the Veteran had level III hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  This results in a 0 percent rating.  See 38 C.F.R. § 4.85, Table VII.

On VA audiology examination dated December 17, 2012, puretone threshold testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
85
100
105
LEFT
50
55
80
90
105

The puretone threshold average was 87.5 dB for the right ear and 82.5 dB for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 80 percent in the left ear.  The examiner noted that the Veteran's function impairment consisted of "[d]ifficulty hearing and understanding speech, soft sounds and voices, television, especially with background noise."  

The December 2012 VA audiological examination did show an exceptional pattern of hearing loss in both ears.  See 38 C.F.R. § 4.86.  Therefore, each ear is evaluated under both Tables VI and VIa, and the higher score is used.  Here, Table VIa gives the higher score of level VIII for the right ear and level VII for the left ear.  This results in a 40 percent rating.  See 38 C.F.R. § 4.85, Table VII.

From private audiology examination dated April 25, 2016, puretone threshold testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
85
100
105
LEFT
50
60
80
100
105

The puretone threshold average was 86.25 dB for both ears.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear, but the report is silent on whether or not it used the Maryland CNC word list.  

In May 2016, the Veteran testified before the Travel Board that his hearing loss had worsened since the December 2012 VA examination.  The Veteran stated that he had a hard time understanding speech and needed to read lips to understand people.  The Veteran's wife testified in corroboration, and noted that the Veteran had a particular difficulty in understanding speech.

The April 2016 private examination also showed an exceptional pattern of hearing loss.  Although the examiner failed to specify whether he or she used the Maryland CNC word list, the failure is harmless as Table VIa-which is based solely on puretone threshold-provides the higher rating.  Table VIa gives a score of level VIII for both ears.  This results in a 50 percent rating.  See 38 C.F.R. § 4.85, Table VII.

The Veteran is acknowledged to be competent to report observable symptoms such as hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  "The Board is not required to accept all lay statements as definitive proof of a service-connection claim, however, and nothing in Davidson precludes the Board from favoring competent medical evidence over the lay statements offered by a veteran."  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The evidence provided by the Veteran about the extent of his hearing loss has been considered, but the schedular ratings have objective criteria that are most appropriately addressed with audiological equipment and training.  The VA and private examiners had this equipment and training, and their analysis outweighs the claims of the Veteran and his spouse.

Because the evidence indicates that the Veteran's hearing loss has progressively gotten worse, a staged rating is appropriate.  The Veteran is entitled to a 40 percent rating from the December 2012 VA examination, and to a 50 percent rating from the April 2016 rating.  Prior to December 2012, the evidence indicates that the Veteran was entitled to a noncompensable rating.  There is no evidence that additional stages are needed. 

B. Hallux Valgus of the Right Great Toe

Disabilities of the musculoskeletal system are primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59.

Diagnostic Code 5280 provides a maximum 10 percent rating for hallux valgus, unilateral, for either (1) post-operative with resection of the metatarsal head, or (2) if severe and equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The 2011 VA examination noted that the Veteran reports "pain in the right big toe side which occurs 3 time(s) per week and each time lasts for 4 hour(s). . . .  the pain level is a 6.  The pain can be exacerbated by walking."  The examination noted that examination did not reveal painful motion and stated that "the degree of angulation is moderate with no resection of the metatarsal head present."  The examiner further noted that the condition's effect on the Veteran's daily activities was "mild secondary to aggravation of feet with repetitive loading."

The 2012 VA examination noted "mild or moderate symptoms" of hallux valgus.  The examiner stated that the condition was not so severe to be equivalent to amputation of the great toe, and further noted that the impact of the foot condition was "difficulty running, squatting, and walking for long."  

In May 2016, the Veteran testified that he has to be "very, very cautious on which way I walk and step and where I put that pressure. . . . But as it go[es] on, like I say, sometime[s] pain kicks in regardless which way I'm trying to situate the situation."  

There is no evidence that his hallux valgus to the right great toe is manifest either by post-operative with resection of the metatarsal head or severe hallux valgus that is equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  However, the Board must consider the provisions of 38 C.F.R. § 4.59, which notes the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) ("When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability").  Where a disability demonstrates actually painful, unstable, or malaligned joints, due to a healed injury, it is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has provided credible lay evidence that he experiences pain in his right foot that affects his ability to walk and stand.  The Board liberally construes these statements to equate to severe hallux valgus that is commensurate with amputation at times.  Thus, in affording the Veteran the benefit of the doubt, a compensable 10 percent evaluation is warranted for hallux valgus of the right great toe.

A rating in excess of 10 percent for right foot hallux valgus is not warranted.  The Veteran is now in receipt of the maximum schedular rating for his right foot hallux valgus. See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Board does not find that the Veteran's right foot hallux valgus would be more appropriately rated under a different diagnostic code as the currently applied code directly contemplates the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38   (2015) (holding that, as a matter of law, Diagnostic Code 5284 does not apply to the eight other foot conditions specifically listed in § 4.71a, and so listed conditions could not be rated by analogy under that Code). Thus, a rating greater than 10 percent for right foot hallux valgus is denied. 



An increased evaluation is possible under Diagnostic Code 5284 for other foot injuries, but the Board finds that the Veteran's hallux valgus of the great right toe is not "moderately severe" to warrant a 20 percent rating under this diagnostic code.  Both the 2011 and 2012 VA examinations categorized the Veteran's condition as mild to moderate.  The Veteran's testimony, that he has to watch how he walks and has to occasionally abrase the skin on the toe, does not contradict this finding.  Accordingly, a 20 percent rating under Diagnostic Code 5284 is not warranted.

III. Other Considerations

This case should not be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b).  

Where extra-schedular consideration is "neither specifically sought by [the Veteran] nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006)).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

A. Bilateral Hearing Loss

The hearing loss disability rating on appeal is not one that is rated by analogy, but has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns.  Speech recognition testing is a schedular rating criterion that recognizes such functional impairment as an inability to understand certain words in a conversation.

The only functional limitation noted in either VA examination was the inability to hear and understand speech.  The Veteran testified similarly at the Travel Board hearing that he had difficulty understanding speech.  Other functional limitations have not been identified.  The type and degree of functional impairment the Veteran has suffered over the appeal period, including his difficulty hearing in various real-life situations, has been adequately captured by the already assigned schedular ratings.  Accordingly, referral for extra-schedular consideration is not warranted by Thun.  

B.  Hallux Valgus

The record does not reflect that the average occupational impairment from the Veteran's right great toe disability would be in excess of that contemplated by the assigned rating.  The Veteran's right great toe has been manifested by the existence of bunions and pain flair ups with physical activities.  These symptoms have been fully recognized by the grant of a compensable 10 percent rating pursuant to 38 C.F.R. § 4.59.  No further impairments have been identified.  Accordingly, referral for extra-schedular consideration is not warranted by Thun.    

C. Combined Effects

The Board may also consider referral for extra-schedular consideration based on the collective impact of multiple disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  However, nothing in this case indicates that the Veteran's service-connected disabilities have synergistic effects or otherwise combine in a way that suggests an overall disability that picture presents and exceptional or unusual picture.  See 38 C.F.R. § 3.321(b)(1).  As noted above, the schedular rating for each disability accounts for the Veteran's symptoms and there are no symptoms unique to the combination in the record.  Referral for combined effect extra-schedular consideration is not warranted.

D. Total Rating Based on Individual Unemployability (TDIU)

Entitlement to TDIU has not been raised by the Veteran or his representative and is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran testified that he retired from his previous job due to age and "didn't retire due to no kind of situation."  As there is no evidence of unemployability in the record, further consideration of TDIU is not warranted.







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 17, 2012 is denied.

Entitlement to an initial rating in excess of 40 percent from December 17, 2012 to April 24, 2016 is denied.

Entitlement to an initial rating of 50 percent, but no more, from April 25, 2016 is granted.

Entitlement to an initial rating for hallux valgus of 10 percent, but no more, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


